DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9 and 11 are objected to because of the following informalities”
“the recess” in claim 6 should read –the at least one recess--.
“the plate is” in claim 9 should read -the plates are--.
“recessed plates” in claim 11 should read –the plates--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximity” in “in proximity of” in claim 1; “close” in claims 2, 3 and 14 are relative terms which renders the claim indefinite. The term “proximity” and close are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close or proximate for the at least one recess to the one plate opening and the second inlet or outlet opening.
Further, “one plate opening” is recited in claims 1 and 2. It is unclear because it is unclear if it is referring to one of the inlet and outlet plate openings, or a new plate opening.
For examination purposes, “at least one recess” in “wherein at least some of the plates comprise at least one recess in proximity of one plate opening and the second inlet or outlet opening” in claim 1 is construed at least one recess at an edge of the heat transfer plates that traverses the second fluid flow;
“two recesses” in “wherein at least some of the plates comprise two recesses close to one plate opening and the second inlet or outlet opening” in claim 2 is construed as two recesses at edges of the heat transfer plates that traverses the second fluid flow; and 
“four recesses” in “wherein at least some of the plates comprise four recesses, two of which are close to the inlet plate opening and two of which are close to the outlet plate opening” in claims 3 and 14 are construed as four recesses at edges of the of the heat transfer plates that traverses the second fluid flow, two of which are closer to the inlet plate opening than the other two.
Claims 4, 15 and 16 recite “in particular smaller than” and “preferably smaller than”. It is unclear if the limitation following the phase is required or not.
Further, “one plate opening” is also recited in claims 4, 15 and 16. It is unclear because it is unclear if it is referring to one of the inlet and outlet plate openings, or a new plate opening.
For examination purposes, the limitation following “in particular smaller than” and “preferably smaller than” in claims 4, 15 and 16 are construed as not required; and “one plate opening” is construed as –one of the plate openings--.
Claim 5 recites “preferably separated” and “preferably comprising”. It is unclear if the limitation following the phase is required or not.
For examination purposes, the limitation following “in particular separated” and “preferably comprising” in claim 5 are construed as not required.
Claim 8 recites “in particular” and “preferably”. It is unclear if the limitation following the phase is required or not.
For examination purposes, the limitation following “in particular” and “preferably” in claim 8 are construed as not required.
Claim 12 recites the limitation "the two distribution chambers" and “the recesses” in lines 2-3.  There are insufficient antecedent basis for this limitation in the claim since no distribution chamber has been recited in claim 1, and only “at least one recess” is recited in claim 1.
For examination purposes "the two distribution chambers" is construed as –two distribution chambers-- and “the recesses” is construed as --recesses--.
Claims 17-20 recites “the recess”. Since their respective parent claims 2-5 recite plurality of recesses. It is unclear if it is referring to one of the recesses or referring to the plurality of the recesses.
For examination purposes, “the recess comprises” in claims 17-20 are construed as –the recesses comprise--.
Claims 5-7 and 9-13 are also rejected due to their dependency of their respective parent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (JP 2006-177637 A).
Regarding claim 1, Hashimoto discloses a plate-and-shell heat exchanger (10, Fig. 1) comprising a shell (housing 11) and a plurality of heat transfer plates (plates 21, Fig. 4 that form a plate stack 12) within the shell, said plates forming fluidly connected first cavities for providing a first fluid flow path for a first fluid flow (flow space in a plate stack formed by plates 21 for a water flow from inlet 22 to outlet 23) and the shell forming a second cavity in which the plates are arranged and providing a second fluid flow path for a second fluid flow (flow space between the water flow in the plates 21 and inside the housing 11 for a hot air flow from inlet 15 to outlet 16) separated from the first fluid flow path by the plates, wherein the first fluid flow path leads through inlet (hole 80, Fig. 4) and outlet plate openings (hole 85, Fig. 4) between adjacent plates and the second fluid flow path leads through second inlet (circular opening 15, Fig. 1) and outlet openings of the shell (circular opening 16, Fig. 1) , wherein at least some of the plates comprise at least one recess in proximity of one plate opening and the second inlet or outlet opening (as best understood, see the annotated figure below for the recesses at edges in the plates 21 that traverses the 2nd or hot airflow), and is symmetric along a cross sectional line of the heat exchanger extending orthogonal to a cross sectional line reaching from inlet to outlet plate openings (the plates 21 are symmetric to the “cross sectional line” in the annotated figure below, which is orthogonal to centerline X1).

    PNG
    media_image1.png
    442
    671
    media_image1.png
    Greyscale

Regarding claim 2, Hashimoto further discloses, wherein at least some of the plates comprise two recesses close to one plate opening and the second inlet or outlet opening (as best understood, two recesses at edges of the plate 21 are shown that traverses the 2nd or hot airflow, see the annotated figure above).
Regarding claim 3, Hashimoto further discloses wherein at least some of the plates comprise four recesses, two of which are close to the inlet plate opening and two of which are close to the outlet plate opening (as best understood, four recesses at edges of the plate 21 are shown that traverses the 2nd or hot airflow, and two of which is closer to the hole 80 than the other two, see the annotated figure above).
Regarding claim 4, Hashimoto further discloses wherein two recesses, one plate opening and the second inlet opening or the second outlet opening are positioned in one distribution section of the heat exchanger (see the annotated figure above and Fig. 1, two recesses or edges, one plate opening 85 and second outlet opening are positioned in “one distribution section”), said distribution section corresponding to a section of the heat exchanger which spans an angle smaller than 120°, in particular smaller than 90 ° and preferably smaller than 85 ° (see the “angle” in the annotated figure above that is a section of the heat exchanger and less than 120°) in a cross-sectional view (Fig. 4) of the heat exchanger.
Regarding claim 5, Hashimoto further discloses two distribution sections offset from each other by 180° (see the two annotated rectangular boxes which are aligned to the centerline X1, thus they are offset by an angle of 180°) and preferably separated from each other by guiding sections, said guiding sections preferably comprising curved outer portions, which align with an inner wall of the shell (as best understood, these limitations are not required).
Regarding claim 6, Hashimoto further discloses wherein the recess comprises at least one straight portion and/or at least one concave curved portion and/or at least one convex curved portion (examiner noted that “at least one” and “and/or” are interpreted so that the recited elements “straight portion”, “concave curved portion” and “convex curved portion” may be singular or plural, and the recess includes any or all of these singular or plural elements. Hashimoto discloses the recess has a straight portion).
Regarding claim 7, Hashimoto further discloses wherein two recesses are provided and designed to form a distribution chamber (space within housing 11 between inlet 15 and the entrance of the plate stack 12) of a u- shaped cross section (the bottom two recesses as shown in the annotated figure above form the upper parts of a u-shaped space below the plate stack 12).
Regarding claim 8, Hashimoto further discloses wherein the height of the distribution chamber is smaller than twice the height of the plate openings (see the annotated figure below, the height of the chamber and the height of the stack of openings are about the same, thus the height of the distribution chamber is smaller than twice the height of the plate openings), in particular less than one and a half times the height of the plate openings and preferably about the same as the height of the plate openings (as best understood, these limitations are not required).

    PNG
    media_image2.png
    401
    572
    media_image2.png
    Greyscale

Regarding claim 9, Hashimoto further discloses wherein the plate is symmetrical about two axes in a cross-sectional view of the heat exchanger (the plates 21 as shown in Fig. 4 and the annotated figure 4 above are symmetrical to both the centerline X1 and the ”cross sectional line”).
Regarding claim 10, Hashimoto further discloses wherein the plate is symmetrical about the two axes being respectively the cross sectional line of the heat exchanger (”cross sectional line” in the annotated figure 4 above) extending orthogonal to a cross sectional line reaching from inlet to outlet openings, and about said line reaching from inlet to outlet openings (centerline X1 through the plater openings).
Regarding claim 11, Hashimoto further discloses wherein recessed plates are interconnected in pairs at their outer rim (see Fig. 2, the pairs of the plates 1 are connected at edges 65).
Regarding claim 12, Hashimoto further discloses wherein the plates are positioned symmetrically within the shell (the heat exchanger 10 as shown in Fig. 1 has the plates 21 provided and positioned symmetrically in the housing 11) such that the two distribution chambers formed by the recesses are of equal size and shape (one chamber between inlet 15 and 60a and another chamber between outlet and 60b are equal in size and shape).
Regarding claim 13, Hashimoto further discloses a heat transfer plate for a plate-and-shell heat exchanger according to claim 1 (see a single plate 21 in Fig. 4).
Regarding claim 14, please see the rejection of claim 3 above.
Regarding claims 15 and 16, please see the rejection of claim 4 above.
Regarding claims 17-20, please see the rejection of claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartz (GB 2130354 A) discloses curved outer portions (5 and 5’, Fig. 2) of the plate which corresponds to the wall of the shell 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763